Title: To Thomas Jefferson from Castries, 30 December 1785
From: Castries, Charles Eugène de La Croix, Marquis de
To: Jefferson, Thomas



à Versailles le 30 Xbre. 1785.

La nommée françoise Rippert, Monsieur, reclame une somme de six cent soixante quinze livres, qui lui est düe pour logement et nourriture fournis en 1779 aux S. Robinson garde marine et john francfort pilote à bord de l’Escadre americaine. M. Jones ayant touché les parts de prises des S. Robinson et francfort vous trouverés juste sans doute, Monsieur, que cet officier soit tenu de payer ce qui est dû à la nommée Rippert. Je vous prie en conséquence de vouloir bien faire les démarches que vous croirés convenables.
J’ai l’honneur d’etre avec un sincere attachement, Monsieur, votre trés humble et trés obeissant Serviteur,
